DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9,18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fast Wrap (NPL provided in the Non-Final dated 07/07/2022).
Regarding claim 1: Fast Wrap discloses A horn wrap for a steer comprising: a body having a main portion (A) and a side portion (B) that extends outward from the main portion, the body formed of a semi-rigid material, where a tip of the side portion is coupled to an end of the main portion; a stretchable top cord (C) coupled to the main portion and configured to wrap around a horn of a steer; and a neck cord (E) coupled to main portion adjacent a bottom edge at a first end (See figures on pages 1 and 2 of NPL provided in this OA, timestamps of 0:17 and 0:53). 
Fast Wrap discloses the claimed invention except for where a length of the top cord is in a range of between about 34 and 38 inches.  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the length of the top cord so that it is within a range between 34 and 38 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Doing so would allow the apparatus to fit around any sized horn, ranging from small to large, therefore optimizing the apparatus by allowing it to be used for various sized animals. 
Regarding claim 2: Modified Fast Wrap discloses the limitations of claim 1 as shown above.
Modified Fast Wrap discloses the claimed invention except for where the semi-rigid material comprises a semi- rigid laminate rubber material.  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the material so that where the semi-rigid material comprises a semi- rigid laminate rubber material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. With the apparatus containing the rubber material, the apparatus is less prone to breakage or tear when used during roping. 
Regarding claim 3: Modified Fast Wrap discloses the limitations of claim 1 as shown above.
Modified Fast Wrap discloses the claimed invention except for where the main portion of the body has a length in a range of between about 12" and about 15". It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus so that the main portion of the body has a length in a range of between about 12" and about 15", since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Doing so would allow for the main portion of the body to successfully wrap around any sized horn, big or small. 
Regarding claim 4: Modified Fast Wrap discloses the limitations of claim 1 as shown above.
Modified Fast Wrap discloses the claimed invention except for where the side portion of the body has a length in a range of between about 4" and about 7".  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus so that the side portion of the body has a length in a range of between about 4" and about 7"., since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Doing so would allow for the side portion of the body to successfully wrap around any sized horn, big or small.
Regarding claim 5: Modified Fast Wrap discloses the limitations of claim 1 as shown above.
Modified Fast Wrap discloses the claimed invention except for where the semi-rigid material has a thickness of between about ¼” and about ½”.  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus so that the semi-rigid material has a thickness of between about ¼” and about ½”, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Doing so would increase the durability of the material and decrease the likelihood of breakage or failure during roping.
Regarding claim 6: Modified Fast Wrap discloses the limitations of claim 1 as shown above.
Modified Fast Wrap further discloses a fastener (D) that is configured to couple the tip of the side portion to the end of the main portion (See figures on pages 1 and 2 of NPL provided in this OA, timestamps of 0:17 and 0:53).
Regarding claim 7: Modified Fast Wrap discloses the limitations of claim 1 as shown above.
Modified Fast Wrap further discloses where the neck cord (E) is coupled to a bottom edge of a second horn wrap at a second end of the neck cord (See figures on pages 1 and 2 of NPL provided in this OA, timestamps of 0:17 and 0:53).
Regarding claim 8: Modified Fast Wrap discloses the limitations of claim 1 as shown above.
Modified Fast Wrap further discloses a plurality of openings (F) formed in the body configured for ventilation, and for receiving the top cord (C) through at least one of the plurality of openings (See figure on page 1 of NPL provided in this OA, timestamp of 0:53).
Regarding claim 9: Modified Fast Wrap discloses the limitations of claim 1 as shown above.
Modified Fast Wrap further discloses where the top cord (C) forms a loop that passes through two of the plurality of openings (See figures on pages 1 and 2 of NPL provided in this OA, timestamps of 0:17 and 0:53).
Regarding claim 18: Fast Wrap discloses A method for protecting a head and horns of a steer, the method comprising: providing a first horn wrap comprising a first body having a first main portion (AA) and a first side portion (AB) that extends outward from the first main portion, the first body formed of a semi-rigid material, and where a tip of the first side portion is coupled to an end of the first main portion; providing a second horn wrap comprising a second body having a second main portion (AC) and a second side portion (AD) that extends outward from the second main portion, the second body formed of the semi-rigid material, and where a tip of the second side portion is coupled to an end of the second main portion; positioning the first horn wrap around a first horn of the steer; positioning the second horn wrap around a second horn of the steer, where a neck  cord (E) couples the first horn wrap to the second horn wrap and passes under the head of the steer adjacent the neck of the steer; and coupling a stretchable top cord (C) that is coupled to the first horn wrap with the second horn of the steer across the top head of the steer (See Figs. 3 & 4 provided of NPL provided in this OA, timestamps of 0:35 and 1:32).
Fast Wrap discloses the claimed invention except for where a length of the top cord is in a range of between about 34 and 38 inches.  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the length of the top cord so that it is within a range between 34 and 38 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Doing so would allow the apparatus to fit around any sized horn, ranging from small to large, therefore optimizing the apparatus by allowing it to be used for various sized animals. 
Regarding claim 19: Modified Fast Wrap discloses the limitations of claim 18 as shown above.
Modified Fast Wrap discloses the claimed invention except for where the semi-rigid material comprises a semi- rigid laminate rubber material.  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the material so that where the semi-rigid material comprises a semi- rigid laminate rubber material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. With the apparatus containing the rubber material, the apparatus is less prone to breakage or tear when used during roping. 
Regarding claim 20: Modified Fast Wrap discloses the limitations of claim 18 as shown above.
Modified Fast Wrap discloses the claimed invention except for where the semi-rigid material has a thickness of between about ¼” and about ½”.  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus so that the semi-rigid material has a thickness of between about ¼” and about ½”, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Doing so would increase the durability of the material and decrease the likelihood of breakage or failure during roping.
Claims 10-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fast Wrap (NPL provided in Non-Final of 07/07/2022).
Regarding claim 10: Fast Wrap discloses a system for protecting a head and horns of a steer, the system comprising: a first horn wrap comprising a first body having a first main portion (AA) and a first side portion (AB) that extends outward from the first main portion, the first body formed of a semi-rigid material, and where a tip of the first side portion is coupled to an end of the first main portion, where the first body includes a quantity of at least nine ventilation openings (openings F, Fig. 1 including opening with fastener D imposed throughout it) ; a second horn wrap comprising a second body having a second main portion (AC) and a second side portion (AD) that extends outward from the second main portion, the second body formed of semi-rigid material, and where a tip of the second side portion is coupled to an end of the second main portion; a stretchable top cord (C) coupled to the first main portion and configured to wrap around the horn of the steer; and a neck cord (E) coupled to the first main portion adjacent a bottom edge of the first main portion at a first end of the neck cord and coupled to the second main portion adjacent a bottom edge of the second main portion at a second end of the neck cord (See Figs. 3 & 4 provided of NPL provided in this OA, timestamps of 0:35 and 1:32). 
If applicant disagrees with Examiner’s interpretation that the prior art includes at least nine ventilation openings, then it would have been obvious to one having ordinary skill in the art before the effective filing date to duplicate the amount of openings from eight to nine, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8. Doing so would increase the ventilation of air going within the apparatus therefore making it a more comfortable experience for the animal. 
Regarding claim 11: Modified Fast Wrap discloses the limitations of claim 10 as shown above.
Modified Fast Wrap discloses the claimed invention except for where the semi-rigid material comprises a semi- rigid laminate rubber material.  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the material so that where the semi-rigid material comprises a semi- rigid laminate rubber material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. With the apparatus containing the rubber material, the apparatus is less prone to breakage or tear when used during roping. 
Regarding claim 12: Modified Fast Wrap discloses the limitations of claim 10 as shown above.
Modified Fast Wrap discloses the claimed invention except for where the main portion of the body has a length in a range of between about 12" and about 15". It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus so that the main portion of the body has a length in a range of between about 12" and about 15", since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Doing so would allow for the main portion of the body to successfully wrap around any sized horn, big or small. 
Regarding claim 13: Modified Fast Wrap discloses the limitations of claim 10 as shown above.
Modified Fast Wrap discloses the claimed invention except for where the side portion of the body has a length in a range of between about 4" and about 7".  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus so that the side portion of the body has a length in a range of between about 4" and about 7"., since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Doing so would allow for the side portion of the body to successfully wrap around any sized horn, big or small.
Regarding claim 14: Modified Fast Wrap discloses the limitations of claim 10 as shown above.
Modified Fast Wrap discloses the claimed invention except for where the semi-rigid material has a thickness of between about ¼” and about ½”.  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus so that the semi-rigid material has a thickness of between about ¼” and about ½”, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Doing so would increase the durability of the material and decrease the likelihood of breakage or failure during roping.
Regarding claim 15: Modified Fast Wrap discloses the limitations of claim 10 as shown above.
Modified Fast Wrap further discloses a fastener (D) that is configured to couple the tip of the first side portion to an end of the first main portion (See Figs. 3 & 4 provided of NPL provided in this OA, timestamps of 0:35 and 1:32).
Regarding claim 16: Modified Fast Wrap discloses the limitations of claim 10 as shown above.
Modified Fast Wrap further discloses wherein at least one of the at least nine ventilation openings (F) is configured for receiving the top cord (See Figs. 3 & 4 provided of NPL provided in this OA, timestamps of 0:35 and 1:32).
Regarding claim 17: Modified Fast Wrap discloses the limitations of claim 10 as shown above.
Modified Fast Wrap further discloses where the top cord (C) forms a loop that passes through two of the at least nine ventilation openings (F) (See Figs. 3 & 4 provided of NPL provided in this OA, timestamps of 0:35 and 1:32).
Response to Arguments
Applicant's arguments filed 10/07/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 7-8 regarding claims 1 and 18 that the prior art of Fast Wrap does not anticipate the amended limitation of “a stretchable top cord with a length between 34 and 38 inches”. Examiner has provided the court’s decision regarding optimum ranges In re Aller, 105 USPQ 233. in order to teach the amended limitations of the length of the cord.
Applicant argues on page 8 that the prior art of Fast Wrap contains only 8 ventilation openings as opposed to applicant’s amended limitations of 9 ventilation openings. Examiner respectfully disagrees as the NPL of Fast Wrap seems to contain 9 ventilation openings, however if Applicant disagrees then the Examiner has provided the court’s decision regarding the duplication of parts in St, Regis Paper Co. v. Bemis Co., 193 USPQ 8. in order to teach the amended limitations of 9 ventilation openings. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./               Examiner, Art Unit 3642                                                                                                                                                                                         
/JOSHUA D HUSON/               Supervisory Patent Examiner, Art Unit 3642